PER CURIAM.
Bill and demurrer. The demurrer was sustained upon the theory that the bill was filed simply for the purpose of quieting title. The subject-matter is a large tract of wild mountain land, and its value consists almost entirely in its timber. It is alleged that the defendant is engaged in cutting down and removing this timber, and that the value of the property will be ruined if this is not restrained. The prayer is for an injunction to restrain waste, for an accounting, and that defendant’s alleged title be canceled. Neither party has any actual possession. The facts stated in the bill and the relief sought bring it clearly within Peck v. Ayers & Lord Tie Co. (C. C. A.) 116 Fed. 273, and the decree dismissing the bill and sustaining the demurrer is reversed upon the authority of that case.
Remand, with directions to overrule demurrer, with leave to defendant to answer.